Citation Nr: 0739323	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  03-07 573	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for joint pain, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.
2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an eye condition.
3.  Entitlement to service connection for joint pain, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.
4.  Entitlement to service connection for an eye condition, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.
5.  Entitlement to service connection for aphagia.
6.  Entitlement to service connection for urethral stricture.
7.  Entitlement to service connection for folliculitis.
8.  Entitlement to service connection for carpal tunnel 
syndrome.
9.  Entitlement to service connection for depression.
10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active duty for training from March 1982 to 
August 1982, and full time active duty service from September 
1990 to September 1991, including service in the Southwest 
Asia Theater from November 1990 to May 1991 in support of 
Operation Desert Shield/Desert Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May 2000, 
February 2003, and July 2004 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The May 2000 rating decision denied the veteran's request to 
reopen his claim for service connection for emmetropia (eye 
condition) on the grounds of no new and material evidence.  
The February 2003 rating decision denied service connection 
for urethral stricture, carpal tunnel syndrome, folliculitis, 
and joint pain/arthralgia.  The July 2004 rating decision 
denied service connection for PTSD, depression, and aphagia.

In March 2004 the Board remanded the case for provision to 
the veteran of a genitourinary examination, an eye 
examination, and an orthopædic examination; and for opinions 
from previous compensation and pension (C&P) examiners 
regarding the veteran's claims for service connection for 
carpal tunnel syndrome and folliculitis.  The reports of 
respective C&P examinations are of record.

The issue of entitlement to service connection for joint 
pain, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317 is addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  The April 1998 rating decision denying service connection 
for emmetropia/irritated eyes/blurred vision, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, was 
not the subject of a perfected appeal.  

2.  Information contained in the reports of C&P examinations 
done in September 2004 and May 2005 bears directly and 
substantially on the issue of service connection for an eye 
condition; is not cumulative or redundant; and is so 
significant that they must be considered to fairly decide the 
claim. 

3.  The veteran has a current diagnosis of dry eye 
syndrome/allergic conjunctivitis, but did not complain of and 
was not treated for dry eye syndrome/allergic conjunctivitis 
during service, and the record contains no competent 
probative evidence that links his current dry eye 
syndrome/allergic conjunctivitis condition to service.

4.  The April 1998 rating decision denying service connection 
for joint pain, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317, was not the subject of a perfected 
appeal.  

5.  Information contained in the report of a Gulf War 
examination done in November 2002 bears directly and 
substantially on the issue of service connection for joint 
pain; is not cumulative or redundant; and is so significant 
that it must be considered to fairly decide the claim. 

6.  The evidence does not show a current diagnosis of 
aphagia.

7.  The veteran has a current diagnosis of urethral 
stricture, but he was not diagnosed with urethral stricture 
during service, and the record contains no competent 
probative evidence that links his current urethral stricture 
condition to service.

8.  The evidence does not show a current diagnosis of 
folliculitis, but the veteran has been diagnosed with 
pseudofolliculitis, a genetic disorder.

9.  The veteran has a current carpal tunnel syndrome disorder 
that is linked by competent probative evidence to service.

10.  The veteran has a current diagnosis of depression, but 
did not complain of and was not treated for depression during 
active military service, and the record contains no competent 
probative evidence that links his current depression disorder 
to service.

11.  Treatment records show a current diagnosis of PTSD, but 
a link to non-combat active military service has not been 
established, nor does the record contain evidence of a 
verified stressor.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision denying service connection 
for eye condition, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317, is final.   38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2007). 

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for eye 
condition has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

3.  The April 1998 rating decision denying service connection 
for joint pain, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317, is final.   38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2007). 

4.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for joint pain 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).

5.  An eye condition was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

6.  An aphagia condition was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

7.  A urethral stricture condition was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

8.  A folliculitis condition was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

9.  Bilateral carpal tunnel syndrome was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

10.  A depression disorder condition was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

11.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence - joint pain

In a rating decision dated in April 1998 the RO denied 
service connection for joint pain, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.  A substantive 
appeal to this decision was not filed, and the decision 
became final.  38 C.F.R. § 3.104.  Even so, applicable law 
provides that a claim which is the subject of a prior final 
decision may be reopened upon presentation of new and 
material evidence.  See 38 C.F.R. § 3.156.

In May 1999 the veteran requested that his claim for 
arthralgia/joint pain be reopened.  In May 2000 the RO denied 
the veteran's request on the grounds of no new and material 
evidence.  The veteran has appealed.

In cases such as this where a claim to reopen was filed prior 
to August 29, 2001, new and material evidence is defined as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001) [emphasis added].  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Perusal of the April 1998 rating decision shows that the 
veteran's claim for service connection for joint pain was 
denied on the grounds that the veteran's joint pain was not 
due to an undiagnosed illness, and that it neither occurred 
in nor was caused by active military service.

Evidence compiled in support of the veteran's request to 
reopen his claim for joint pain includes the report of a Gulf 
War examination done in November 2002.  During the 
examination the veteran reported that he has suffered from 
diffuse joint pain since a February 1991 motor vehicle 
accident which occurred during his service in Saudi Arabia.  
According to the Gulf War examiner, the veteran has joint 
pain which "is as likely as not related to vehicle accident 
in February of 1991."  This evidence is new since it has not 
been previously submitted to agency decision makers, and 
bears directly and substantially upon the veteran's claim for 
service connection for an eye condition.  In addition, the 
Board must presume the credibility of the evidence for the 
purpose of reopening the claim.  Upon so doing, the Board 
finds that it is material since it provides information that 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156. 
(effective prior to August 29, 2001).  It thus constitutes 
new and material evidence.  New and material evidence having 
been found, the veteran's request to reopen his claim for 
service connection for joint pain is granted.  Id.  

As the claim has been reopened the Board will not discuss 
whether proper notice regarding reopening has been received.  

II.  New and material evidence - eye condition

In a rating decision dated in April 1998 the RO denied 
service connection for emmetropia, claimed as irritated eyes 
and blurred vision as due to undiagnosed illness.  A 
substantive appeal to this decision was not filed, and the 
decision  became final.  38 C.F.R. § 3.104.  

In May 1999 the veteran requested that his claim be reopened.  
In a rating decision dated in May 2000 the RO denied the 
veteran's request to reopen his claim for service connection 
for emmetropia on the grounds of no new and material 
evidence.  The veteran has appealed.

Since the veteran's request to reopen was filed in May 1999, 
the provisions of 38 C.F.R. § 3.156(a) as in effect prior to 
August 29, 2001, are applicable.  

Review of the claims file shows that the veteran's claim for 
service connection for an eye condition was denied in April 
1998 on the grounds that the veteran's eye condition was 
attributable to a known clinical diagnosis that neither 
occurred in nor was caused by active military service.

The reports of C&P examinations done in September 2004 and 
May 2005 inform that the veteran has a "very mild dry eye 
syndrome/allergic conjunctivitis."  The May 2005 report also 
informs that emmetropic vision is not a disability.  This 
evidence is new since it has not been previously submitted to 
agency decision makers, and bears directly and substantially 
upon the veteran's claim for service connection for an eye 
condition.  In addition, the Board must presume the 
credibility of the evidence for the purpose of reopening the 
claim.  See Justus v. Principi, 3 Vet. App. 510, 513.  Upon 
so doing, the Board finds that it is material since it 
provides information that is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156. (effective prior to August 29, 2001).  It 
thus constitutes new and material evidence.  New and material 
evidence having been found, the veteran's request to reopen 
his claim for service connection for eye condition is 
granted.  Id.  

As the claim has been reopened the Board will not discuss 
whether proper notice regarding reopening has been received.  

III.  Service connection for eye condition 

Having reopened the claim for service connection for eye 
condition based on new and material evidence, the Board has 
jurisdiction to review the underlying service connection 
claim de novo, based on the whole record.  For the reasons 
that follow the claim must be denied. 

The veteran seeks service connection for an eye condition, 
including as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  He complains of occasional blurred vision, and says 
that his eyes sometimes burn and get red in the sunshine.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty while in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of a qualifying chronic disability, 
such disability may be service connected provided that it 
became manifest during active service in the Southwest Asia 
theater of operations or to a degree of 10 percent or more 
not later than December 31, 2011; and provided that the 
disability cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 501(a), 1117; 38 C.F.R. 
§3.317(a)(1).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 
six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  Id.  Signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to: 
fatigue; signs or symptoms involving skin; headache; muscle 
pain; joint pain; neurologic signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or there is affirmative evidence that the illness is 
the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Persian Gulf War is defined as the period beginning 
August 2, 1990, through a date to be prescribed by 
Presidential proclamation or law.  38 C.F.R. § 3.2(i).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

The record contains no evidence of any complaints of or 
treatment for any eye problem during service.  A C&P 
examination done in August 1996 found the veteran to have 
20/20 uncorrected vision.  Diagnosis was emmetropia.  C&P 
examination done in September 2004 confirmed uncorrected 
vision of 20/20, but the examiner did note that the 
conjunctivas had a "decreased tear film" in both eyes.  
Diagnoses were "ametropic without glasses 20/20," and "dry 
eye syndrome both eyes, which is responsible for patient's 
red eyes and eyes burning at times."  C&P examination done 
in May 2005 also returned a diagnosis of "very mild dry eye 
syndrome/allergic conjunctivitis."  According to the 
examiner, "it is less likely than not related to his time in 
service."  The examiner also informed that emmetropia is not 
a disability, and explained that a diagnosis of emmetropia 
means "the ability to see 20/20 or better without any 
refractive error and without the need for any correction with 
glasses or contact lenses."  This is competent probative 
evidence concerning the issue of current disability as well 
as a lack of nexus to service.

The evidence clearly shows that the veteran does not have a 
current vision disability. The VA examiner specifically 
reported that emmetropia is not a disability, and there is no 
evidence of record to the contrary.  Although the veteran has 
been diagnosed with a mild dry eye syndrome; this condition 
is not linked by competent probative evidence to service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992)(While the 
veteran is competent to testify as to his symptoms, where, as 
here, the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion).  Accordingly, in the absence of any 
documented complaints of or treatment for an eye condition 
during active military service; in view of the highly 
probative May 2005 examiner's opinion that the veteran's 
current dry eye syndrome is not related to service; and in 
the absence of any competent medical evidence to the 
contrary, service connection for eye condition under the 
provisions of 38 C.F.R. § 3.303 must be denied.  Service 
connection under the provisions of 38 C.F.R. § 3.317 must 
also be denied since the veteran's eye condition is 
attributed to a known clinical diagnosis (dry eye 
syndrome/allergic conjunctivitis), and since the veteran's 
dry eye syndrome/allergic conjunctivitis does not meet the 
criteria for an unexplained chronic multisymptom illness as 
set out in 38 C.F.R. § 3.317 (a)(1)and (a)(3).  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

IV.  Service connection for aphagia 

The veteran seeks service connection for aphagia, but  
service medical records (SMRs) are devoid of any complaints 
of or treatment for difficulty swallowing.  Moreover, the 
veteran does not have a current diagnosis of aphagia.  
Service connection for aphagia must therefore be denied.  38 
C.F.R. § 3.303; see also Brammer v. Derwinski,  3 Vet. App. 
223 (1992) (In the absence of proof of a present disability, 
there is no valid claim presented).  

Pursuant to the Court's decision in McClendon v. Nicholson, 
20 Vet. App. 79 (2006), the first element to be addressed 
when determining whether a VA examination is required is 
whether there is competent evidence of a current disability.  
In this case, a current diagnosis of aphagia is not shown by 
the evidence of record.  The second element to be addressed 
is whether the evidence establishes that the veteran suffered 
an in-service event, injury or disease.  The service medical 
records do not reflect any complaints of or treatment for 
difficulty swallowing.  The third element is whether the 
evidence indicates that a disability may be associated with 
service or another service-connected disability.  In this 
case, there is no indication that a current claimed 
disability may be related to service or to a service-
connected disability.  Accordingly, a VA examination is not 
warranted.  

V.  Service connection for urethral stricture

The veteran seeks service connection for urethral stricture.  
SMR dated in March 1982 shows treatment for urethral 
discharge.  Diagnosis was Gonorrhea.  SMR dated in May 1991 
contains the notation "painful urination - no dx 
[diagnosis]."  A Gulf War examination done in August 1995, 
which included examination of the urethra, found no 
abnormalities.

Report of a February 1996 Comprehensive Clinical Evaluation 
Program Patient (CCEP) examination contains the remarks "no 
genitourinary complaints that are present at this time."  
C&P general medical examination done in August 1996 also 
found the genitourinary system to be "within normal 
limits;" however, VA medical records dating from February 
1998 show treatment for urethral stricture.

In September 2004 the veteran was accorded a C&P 
genitourinary examination.  Diagnosis was "urethral 
stricture," however, the examiner averred as follows:

The stricture is less likely than not 
related to his military service.  
Problems like this usually occur 
idiosyncratically, i.e., with no known 
cause.

This opinion, which was based on a review of the claims file 
and a physical examination, is highly probative evidence 
contrary to the claim, and the record contains no competent 
probative evidence to the contrary.  See Espiritu, 2 Vet. 
App. 492 (1992).  Based on the evidence of record, service 
connection for urethral stricture must be denied.  38 C.F.R. 
§§ 3.102, 3.303.

VI.  Service connection for folliculitis

The veteran seeks service connection for folliculitis, which 
he says has recurred intermittently since approximately 1991.  
He reports that his symptoms include burning and tenderness 
during flares.  

SMRs show no complaints of or treatment for folliculitis.  
C&P examination done in May 2005 also found no evidence of 
folliculitis; however, the examiner did note that the veteran 
had curly hairs upon his face, which the examiner explained 
"have a tendency to grow underneath the skin causing a 
pseudofolliculitis."  According to the examiner, the 
veteran's pseudofolliculitis is less likely related to 
military service, and is "more likely than not a genetic 
condition."  This opinion, which was based on a review of 
the claims file and a physical examination, is highly 
probative evidence contrary to the claim, and the record 
contains no competent probative evidence to the contrary.  
See Espiritu, 2 Vet. App. 492 (1992).  Accordingly, in the 
absence of a current folliculitis disorder, and based on 
competent probative evidence that the veteran has a genetic 
pseudofolliculitis condition, service connection for 
folliculitis must be denied.  38 C.F.R. §§ 3.102, 3.303.

VII.  Service connection for carpal tunnel syndrome

The veteran seeks service connection for carpal tunnel 
syndrome.  CCEP examination done in February 1996 included 
neurological testing.  During the examination the veteran 
reported that his wrist pain was exacerbated by his work 
cutting carpet at a carpet mill, but no date was given with 
regard to the initial onset of wrist pain or exacerbated 
symptomatology.  Diagnoses included right carpal tunnel 
syndrome which, according to the examiner, existed prior to 
service in the Gulf War.  [emphasis added].  The examiner 
also remarked that the veteran's carpal tunnel syndrome was 
"exacerbated by certain activities in work," but did not 
opine as to etiology/onset, or elaborate further. 

Nerve conduction testing done by VA in July 1998 returned a 
diagnosis of bilateral carpal tunnel syndrome.  Social 
Security disability examination done in May 2000 returned a 
diagnosis of right wrist carpal tunnel syndrome.  Although 
the physician noted the veteran's report of prior work in 
1998 in a carpet mill, no opinion was proffered as to 
etiology/onset of the veteran's carpal tunnel syndrome.

In November 2002 the veteran was accorded a C&P neurological 
examination, however, the examination was focused on the 
veteran's complaints of headaches, for which he has been 
service-connected.  The veteran's carpal tunnel syndrome was 
not mentioned by the examiner.

In May 2005 the veteran was accorded another C&P neurological 
examination.  The examiner, who reported that the claims file 
was reviewed, noted that there was "no documentation of 
symptoms of carpal tunnel when he [the veteran] was in the 
service other than just his neck pain, etc."  Testing 
revealed "a Tinel.s [sic] at the wrist more on the right 
than the left."  The examiner also found "decreased 
pinprick at the radial aspect of the left palm."  According 
to the examiner, the veteran "has carpal tunnel symptoms 
since 1987 which are as likely as not related to military 
service as a truck driver."  Although carpal tunnel symptoms 
were not noted during the veteran's active service, the 
opinion provided in the medical examination is based on a 
review of the claims folder and an examination of the veteran 
and is therefore entitled to probative weight.  Resolving all 
doubt in the veteran's favor on the question of etiology of 
the carpal tunnel syndrome, the Board finds that service 
connection is warranted.  38 C.F.R. §§ 3.102, 3.303.

The RO has attempted to satisfy the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the veteran given the favorable 
nature of the Board's decision.

VIII.  Service connection for depression

The veteran also seeks service connection for depression.  
SMRs are devoid of any complaints of or treatment for 
depression; however, post-service military records dated in 
November 1994 and VA treatment records dating from 1999 show 
a diagnosis of depression.  Although military records provide 
no insight as to onset of the veteran's depression, VA 
treatment providers attribute the veteran's depression to the 
deaths of loved ones.  In any event, as stated before, the 
veteran did not complain of and was not treatment for 
depression during active military service, and the record 
contains no competent probative evidence that links any 
current depressive disorder to active military service.  See 
Espiritu, 2 Vet. App. 492 (where, as here, the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion).  In the 
absence of any competent probative evidence that links the 
veteran's current depression disorder to active military 
service, service connection for depression must be denied.  
38 C.F.R. §§ 3.102, 3.303.

IX. Service connection for PTSD

In addition to the foregoing, the veteran seeks service 
connection for PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with §4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements: 

(1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or 
was confronted with an event or events that involved 
actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others," 
and 

(2) "the person's response [must have] involved intense 
fear, helplessness, or horror."

See Cohen v. Brown, 10 Vet. App. 128, 141 (1997) (quoting 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th Ed. 
1994)).  

Review of the record shows that the veteran was not diagnosed 
with or treated for a psychiatric disorder during active 
military service.  

Post-service medical records include the veteran's October 
1995 responses to a CCEP Questionnaire.  According to the 
veteran, he was not involved in actual combat, but he 
indicated that he witnessed casualties, scud attacks, and 
chemical alarms.  He also reported that he transported a SCUD 
missile that was shot down by a Patriot missile battery.  
Health record compiled by an LPN at the 14th Medical Squadron 
advises as follows: "11/'94 suicidal ideation with no 
diagnosis - group therapy Army [illegible] Benning."  CCEP 
report dated in February 1996, informs, in pertinent part, as 
follows:

5.  Sleep disturbance for the past five 
years with concurrent history of 
depressive episode and suicidal ideation 
in Nov. 1994.  

DD-214 confirms service in the Southwest Asia Theater in 
support of Operation Desert Shield/Desert Storm from November 
1990 to May 1991.  DD-214 also confirms military occupational 
specialty of Motor Transport Operator.  In addition, service 
personnel records confirm the veteran's participation in the 
following campaigns: 

Defense of Saudi Arabia
Liberation and Defense of Kuwait/Southwest 
Asia Cease Fire

Military medical records dated in November 1994 show a 
diagnosis of PTSD; but do not suggest a link to active 
military service.  Subsequent VA treatment records also 
reflect a diagnosis of prolonged PTSD, but no link to active 
military service is made.  The veteran has also not provided 
requisite stressor information despite the RO's May 2004 
request to do so.  See Cohen, 10 Vet. App. 128, 141; see also 
38 C.F.R. § 3.159 (c)(2)(i).  Since the veteran is admittedly 
not a combat veteran, and in the absence of a verified in-
service stressor, service connection for PTSD must be denied.  
See 38 C.F.R. §§ 3.102, 3.303., 3.304(f).  

The Board has considered whether a psychiatric examination is 
warranted for the claims for depression and PTSD.  As there 
is no competent evidence of record indicating that depression 
or PTSD may be related to any incident of service, 
examinations are not warranted.  See McLendon, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  

X.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  Letters from the RO dated in March, May, 
and August 2004 satisfied the duty to notify provisions.  The 
veteran was apprised of the evidence and information 
necessary to establish his claims for entitlement to service 
connection; of the evidence that VA would seek to provide; 
and of the information and evidence that he was expected to 
provide.  With regard to his claim for service connection for 
PTSD, the Board notes that the May 2004 letter informed the 
veteran of the need for specific details of the stressful 
incident(s) in service that resulted in post-traumatic stress 
disorder, and explicitly requested that he complete an 
enclosed questionnaire pursuant to said.  He was also 
requested in each letter to provide "any evidence in [his] 
possession that pertains to  [his]  claim."  See 38 C.F.R. § 
3.159(b)(1).  The Board is thus satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of how VA establishes disability ratings and effective dates 
in March 2006.  The claims were then readjudicated, and 
Supplemental Statements of the Case were issued in January, 
June, and September 2007.  The Board thus finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Regardless, having found that the preponderance of 
the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Regarding the duty to assist, SMRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  The veteran has also been accorded numerous C&P 
examinations, the reports of which are of record.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  
Accordingly, the Board concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for joint pain, 
the petition to reopen that claim is granted.

New and material evidence having been received to reopen a 
claim for entitlement to service connection for an eye 
condition, the petition to reopen that claim is granted.

Service connection for an eye condition is denied.

Service connection for aphagia is denied.

Service connection for urethral stricture is denied.

Service connection for folliculitis is denied.

Service connection for carpal tunnel syndrome is granted.

Service connection for depression is denied.

Service connection for PTSD is denied.


REMAND

As stated before, the veteran seeks service connection for 
arthralgia.  SMRs confirm that he was involved in a motor 
vehicle accident in February 1991, and document his then 
complaints of right shoulder and right knee pain.  Military 
medical records dated in March 1995 show a diagnosis of 
"arthralgias, left hip, left foot, left ankle."  

In August 1996 the veteran was accorded a C&P general medical 
examination for evaluation of his complaints of multiple join 
pain.  During the examination he reported pain in his knees 
and ankles since the 1991 motor vehicle accident.  Diagnosis 
was "knee and ankle injury - bilateral," but no opinion was 
proffered regarding etiology.

In November 2002 the veteran was accorded a C&P "joints" 
examination (for evaluation of complaints of hip pain), and a 
C&P Gulf War examination.  During the Gulf War examination 
the veteran reported that he has had pain in his back, neck, 
and knees since the February 1991 motor vehicle accident.  He 
reported that he used over-the-counter medication for his 
joint pain.  According to the Gulf War examiner, the 
veteran's complaints of joint pain "can be explained by a 
recognized entity," and are "as likely as not related to 
vehicle accident in February of 1991."  Review of the record 
shows that the veteran was granted service connection in 
February 2003 for degenerative changes in the cervical and 
lumbar spine, and for joint pain in the bilateral hips on the 
grounds that these disabilities were directly related to the 
1991 motor vehicle accident.  

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

As stated earlier, SMRs document complaints of shoulder and 
knee pain, and subsequent military treatment records contain 
a diagnosis of "arthralgias."  In addition, C&P 
examinations document complaints of bilateral knee and ankle 
pain, and include an opinion that propounds a link between 
"joint pain" and an incident during service.  
Unfortunately, it is unclear whether the opinion rendered by 
the C&P Gulf War examiner was referring to arthralgia in the 
knee and/or shoulder and/or ankle/foot joints, particularly 
since the accompanying "joints" examination focused on the 
hip joints, for which the veteran has been service-connected.  
There is thus insufficient competent medical evidence on file 
to establish a nexus to service.  In accordance with 
McLendon, and in compliance with 38 C.F.R. § 3.159, the 
matter must therefore be remanded for a VA examination and 
opinion.  McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Schedule the veteran for an 
appropriate examination regarding his 
claim for arthralgia.  The claims folder 
must be made available to, and reviewed 
by, the examiner.  All indicated tests 
should be performed, and all findings 
reported in detail.  If a diagnosis of 
arthralgia is made, the examiner must 
specify the specific joint(s) affected, 
and for each such joint, opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability 
or greater) that said arthralgia was 
incurred during active military service.  
If the veteran does not have arthralgia, 
the examiner must state whether he has an 
undiagnosed illness affecting the joints 
(wrists, ankles, shoulders, knees) that 
are not already service-connected.  A 
rationale for each opinion should be set 
forth in the report provided.

2.  Readjudicate the veteran's claim for 
service connection for joint pain, 
including due to an undiagnosed illness.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


